Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 12/06/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                             




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US2828925A).
Regarding claim 1, Harvey disclose a jaw plate (figs.1 and 5: (16)) for a jaw crusher (col.3 lines 35-52), comprising:
a main body having a front crushing face (figs.1 and 5: front face of the element (16)) arranged to face an opposed jaw plate (fig.1: (24)) of the crusher and a rear mount face (see fig.5 below) positionable against a support frame (fig.1: (15)) to mount the jaw plate within the crusher, 
the main body having a first and a second lengthwise end (figs.1 and 5)); and
 	at least one first and at least one second mount flange ((figs.1 and 5: (37) and (38))  projecting rearwardly from the rear mount face (see fig.5 below, 

such that the first mount flange and the second mount flange (figs.1 and 5: (37) and (38)) are separated and spaced apart lengthwise on the rear mount face (see fig.5 below, 
the first mount flange being arranged to be received and accommodated within a first cavity (figs.1 and 5-6: the tongue (37) is received by the groove of the element (40)) and the second mount flange being arranged to be received and accommodated within a second cavity (figs.1 and 5: the tongue (38) is received by the groove of the element (40)), 
the first and second cavities (fig.1: (40)) being recessed inwardly at a jaw plate support face of the support frame,
wherein at least the first mount flange includes a first retainer face aligned transverse to the rear mount face to provide a first wedging part to cooperate with a wedging part of a first retaining assembly disposed within the first cavity to releasably mount the jaw plate against the support frame of the crusher (see figs.5-6 below: the retaining face of the tongue (37) is forming a wedge with retaining assembly of the groove of the top element (40) of fig.1).




    PNG
    media_image1.png
    901
    484
    media_image1.png
    Greyscale






















Regarding claim 2, Harvey disclose wherein the second flange includes a second retainer face aligned transverse to the rear mount face to provide a wedging face arranged to cooperate with a second wedging part of a second retaining assembly within the second cavity to releasably mount the jaw plate against the support frame of the crusher (see figs.5-6 above: the retaining face of the tongue (37) is forming a wedge with retaining assembly of the groove of the element (40) of fig.6 which it is the bottom element (40) of fig.1).

Regarding claim 3, Harvey disclose wherein the first retainer face in a rearward direction away from the rear mount face is inclined upwardly (see fig.5 above) such that a rearwardmost end of the first retainer face is positioned closest to the first lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the first retainer face positioned closest to the rear mount face.

Regarding claim 4, Harvey disclose wherein the second retainer face in a rearward direction away from the rear mount face is declined downwardly (see fig.5 above) such that a rearwardmost end of the second retainer face is positioned closest to the second lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the second retainer face positioned closest to the rear mount face.

Regarding claim 5, Harvey disclose the first and second mount flanges include a respective lower and upper face aligned transverse or perpendicular to the rear mount 

Regarding claim 6, Harvey disclose wherein an angular orientation of the first and second retainer faces relative to the rear mount face is approximately equal in the respective inclined and declined orientations (see fig.5 above).

Regarding claim 7, Harvey disclose the first retainer face is upward facing in a direction towards the first lengthwise end of the jaw plate and the second retainer face is downward facing towards the second end of the jaw plate (see fig.5 above).

Regarding claim 8, Harvey disclose wherein the first and second retainer faces are generally planar and have a length that extends widthwise across the jaw plate at the rear mount face in a direction between lengthwise extending edges of the jaw plate (see fig.5 above).

Regarding claim 9, Harvey disclose wherein the first and second mount flanges (figs.1and 5: (37) and (38)) are located exclusively at the rear mount face (see fig.5 above) and do not extend to the respective lengthwise ends or lengthwise extending edges of the jaw plate.

Regarding claims 15 and 16, Harvey disclose a jaw assembly for a jaw crusher (fig.1), comprising:
a frame (fig.1: (15)) mountable within a jaw crusher that, in part, defines one of the jaws of the crusher (fig.1), 
the frame having a support face (fig.1: (the face of the element (15) that facing the element (16)) for mounting a jaw plate (fig.1: (16))  as claimed in claim 1 (see the rejection of claim 1 above) against which material is capable of being crushed, 
the frame having at least one first cavity recessed inwardly from the support face (fig.1: the top element (40)) of the frame at a first region towards a first end of the frame in the lengthwise direction and at least one second cavity (fig.1: the bottom element (40)) recessed inwardly from the support face of the frame and positioned towards a second end of the frame in the lengthwise direction;
wherein the first and second mount flanges (fig.1: (37) and (38)) and the first and second cavities are dimensioned respectively such that the first and second mount flanges are accommodated within the first and second cavities respectively (fig.1); and
a first jaw plate retainer assembly having a retainer head (fig.1: the head of the tongue of the top element (40)) to frictionally engage the first mount flange (fig.1: (37)) within the first cavity (fig.1: the cavity of the top element (40)) and a second jaw plate retainer assembly having a retainer head fig.1: the head of the tongue of the bottom element (40)) to frictionally engage the second flange (fig.1: (38)) within the second cavity (fig.1: the cavity of the top element (40)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US2828925A).
Regarding claims 10-11, Harvey disclose the first and second mount flanges ((fig.1: (37) and (38)) extend rearwardly from the rear mount face (figs.1-3: (13)); 
Harvey does not disclose a distance by which the first and second mount flanges extend rearwardly from the rear mount face is in a range 20 to 50% of a thickness of the jaw plate at the lengthwise positions of the first and second flanges at the jaw plate; wherein said range is 30 to 40%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Harvey to modify the distance by which the first and second mount flanges extend rearwardly from the rear mount face to be at a range 20 to 50% of the thickness of the jaw plate at the lengthwise positions of the first and second flanges 

Regarding claim 12, Harvey disclose the first mount flange (figs.1 and 5: (37)) is separated from the first end of the jaw plate by a distance; 
Harvey does not disclose the first mount flange is separated from the first lengthwise end of the jaw plate by a distance in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Harvey to modify the distance that separated the first mount flange from the first end of the jaw plate to be in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 13, Harvey disclose the second mount flange (figs.1 and 5: (38)) is separated from the second lengthwise end of the jaw plate by a distance;
Harvey does not disclose the second mount flange is separated from the second lengthwise end of the jaw plate by a distance in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Harvey to modify the distance that separated the second flange . 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US2828925A) in view of Mason (GB373527A).

Regarding claim 14, Harvey does not disclose comprising two first mount flanges extending from the rear mount face at the same lengthwise position of the jaw plate and two second mount flanges extending from the rear mount face at the same lengthwise position at the jaw plate.

Mason teaches a jaw plate (fig.3: (1a)) for a jaw crusher comprising:
a main body (fig.3: the body of the element (1a)) having a first and a second lengthwise end; 
a plurality of first mount flanges (fig.3 the top elements (2) of the element (1a)) being arranged to be received and accommodated within a first cavity (fig.4 the top cavity of element (3a)) and a plurality of second mount flanges (fig.3 the bottom elements (2) of the element (1a)) being arranged to be received and accommodated within a second cavity (fig.4 the top cavity of element (3a)), the first and second cavities being recessed inwardly at a jaw plate support face of the support frame; and
 the plurality of first mount flanges (fig.3 the top elements (2) of the element (1a)) extending from the rear mount face at the same lengthwise position of the jaw plate and 

Both of the prior arts of Harvey and Mason are related to a jaw crusher that utilizing flanges to fix a jaw plate to a frame;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harvey to have two first mount flanges extending from the rear mount face at the same lengthwise position of the jaw plate and two second mount flanges extending from the rear mount face at the same lengthwise position at the jaw plate as taught by Mason, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725